ORDER
This matter have been duly presented to the Court pursuant to Rule l:20-10(b), on the granting by the Disciplinary Review Board of a motion for discipline by consent (DRB 10-195) in respect of DEBORAH T. FELDSTEIN of DENVILLE, who was admitted to the bar of this State in 1994;
And the District X Ethics Committee and respondent having signed a stipulation of discipline by consent in which it was agreed that respondent violated RPC 1.5(b) (failure to set forth in writing the basis or rate of attorney’s fee) and RPC 1.7(a) and (b) (conflict of interest);
*513And the parties having agreed that respondent’s conduct violated RPC 1.5(b), RPC 1.7(a) and RPC 1.7(b), and that said conduct warrants a reprimand;
And the Disciplinary Review Board having determined that a reprimand is the appropriate discipline for respondent’s ethics violations and having granted the motion for discipline by consent in District Docket No. X-2007-0076E;
And the Disciplinary Review Board having submitted the record of the proceedings to the Clerk of the Supreme Court for the entry of an order of discipline in accordance with Rule l:20-16(e);
And good cause appearing;
It is ORDERED that DEBORAH T. FELDSTEIN of DENYILLE is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.